WILLIAMS,'J.
This case arose in the Wood Common Pleas in an action to rescind a deed on the ground of fraud. Andrew Roe bought a farm in 1920 from the defendant L. L. Case, and a short time after buying said farm moved onto the premises. He treated this farm as his own for a period of about four years, paying taxes thereon and taking the profits from the farm. He made no complaint of fraud during this time. In September 1925, he brought an action to rescind the deed and Case filed a cross-petition to foreclose the mortgage that he took back when he sold the farm. On appeal the Court of Appeals held:
1. Roe is guilty of laches in not asserting *372his alleged rights at some earlier time, when some equitable finding could have been made.
Attorneys — Riegle, Riegle & Cheney for Roe. S.W. Bowman for Case; all of Bowling Green.
2. Roe has waited so long before asking relief that it would be difficult for the Court to make any order which might place the parties in approximate statu quo, owing to the fact that property in that district had depreciated approximately 50% during the time that elapsed between the purchase and the time the action was brought. ■
3. While in an action for money only fraud may be proved by a preponderance of the evidence; fraud alleged to set aside a deed must be proven by evidence that is clear and convincing.
4. Rescission of the deed denied and foreclosure granted.
Judgment accordingly.